JOHNSON, Judge,
concurring in result:
While I concur with the result reached by the Majority Opinion, I choose to write separately to express my opinion that the Auditor of Pubhc Accounts is correct in his position that the language of KRS 66.480(l)(d) is determinative. KRS 66.480(1) states in relevant part that the local governmental unit “may invest and *484reinvest money subject to its control and jurisdiction in: ... (d) Certificates of deposit issued by or other interest-bearing accounts of any bank ...” [emphasis added]. While a “NOW” account is not specifically listed in KRS 66.480 as a permissible investment, I believe the plain wording of KRS 66.480(l)(d) requires a determination that a “NOW” account is an “interest-bearing account! ] of any bank.” Since the plain language of KRS 66.480(1) allows the local government unit to “invest the “money subject to its control,” I must conclude that the placement of the school tax receipts in the interest-bearing “NOW” account is an investment.